The Court (nem. con.) directed the jury that that clause of the will was not an acknowledgment of the cause of action.
Cranch, C. J.,
suggested that there was a difference between a debt liquidated and a claim for uncertain damages upon a breach of such a contract as this. Upon this ground, as well as upon those urged by Mr. Swann, the Court founded its opinion; but told the plaintiff’s counsel that they would hear any cases which *513he might cite upon a motion for a new trial if the verdict should be against his client upon the plea of limitations,